686 N.W.2d 237 (2004)
ASSOCIATED BUILDERS AND CONTRACTORS, SAGINAW VALLEY AREA CHAPTER, Plaintiff-Appellant,
v.
DIRECTOR OF THE MICHIGAN DEPARTMENT OF CONSUMER & INDUSTRY SERVICES and Midland County Prosecuting Attorney, Defendants-Appellees, and
Michigan State Building & Construction Trades Council, et al, Intervenors/Defendants-Appellees, and
Saginaw County Prosecuting Attorney, Intervenor/Appellee.
Docket No. 124835, COA No. 234037.
Supreme Court of Michigan.
September 17, 2004.
On order of the Court, the motion for consolidation of reply briefs and to exceed the page limit is GRANTED. The application for leave to appeal the August 5, 2003 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(l), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(l). The parties shall include among the issues to be addressed whether the Court of Appeals correctly ruled that there was no "actual controversy" between the parties and that therefore a declaratory judgment action could not be maintained. The parties may file supplemental briefs within 28 days of the date of this order.
WEAVER, J. states:
The issues in this case are of sufficient importance that I would grant leave to appeal rather than direct oral argument on the application.
MARILYN J. KELLY, J. joins the statement of WEAVER, J.